Per Murray, Chief Justice,
Heydenfeldt, Justice, concurring.
The defendant was convicted of an assault and battery in the Court of Sessions. He appealed to the District Court, where the judgment was affirmed.
We have decided at this term, in Caulfield y. Hudson, that the District Court has no appellate power. It was therefore error to take jurisdiction.
The judgment of affirmance in the District Court is reversed, and the appeal from the Court of Sessions to the District Court is dismissed.
Let the costs abide the final result.